Citation Nr: 0808504	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  06-03 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to accrued benefits in excess of $8,698.95.


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran had recognized service with the Philippine 
Commonwealth Army from December 1941 to December 1942 and 
from July 1945 to January 1946.  He was a prisoner of war 
from May 1942 to December 1942.  He died in December 2004.  
The appellant is the veteran's son.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines, that denied the above 
claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a September 2004 rating decision, during the veteran's 
lifetime, the RO granted the veteran's claims of service 
connection on six issues and also granted entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disabilities.  A hand-written 
notation on the rating decision notes "was not 
promulgated."  

The appellant has not been provided with adequate notice 
regarding his accrued benefits claim.  When a specific issue 
is raised regarding a claimant's DIC application, which 
includes any issue pertaining to accrued benefits, VA is 
required to provide notice that "(1) informs the claimant of 
how to substantiate the assertion advanced and (2) takes into 
account the evidence submitted in connection with the 
application."  See Hupp v. Nicholson, No. 03-1668 (Vet. App. 
July 18, 2007).  

Based on the Board's preliminary review of the claim and the 
April 2005 notice provided to the appellant pursuant to the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (VCAA), the Board finds that the appellant 
should be provided with a new VCAA notice letter that more 
fully complies with the Court's holding in Hupp.


Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant complete VCAA 
notice, in accordance with all governing 
laws and regulations, as well as 
interpretations by the Courts, including 
in Hupp, supra, and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
appellant should have the opportunity to 
respond, and the RO should arrange for any 
further development suggested by any 
response.

2.  Then, readjudicate this matter with 
application of all appropriate laws, 
regulations, and case law and 
consideration of any additional 
information obtained as a result of this 
remand.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the 
appellant the opportunity to respond.  The 
case should then be returned to the Board, 
if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



